Citation Nr: 0732929	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2007).  Unless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c) (2007).

The veteran was found in April 2001 to be incompetent to 
handle disbursement of funds.  This was based on a medical 
statement from a VA psychiatrist and VA hospital treatment 
record dated in November 2000.  In December 2003, the veteran 
requested that he be considered competent to handle his 
funds.  He requested that he be examined.  The record shows 
that the veteran was scheduled to be examined in this appeal, 
and he failed to report.  

In October 2007, the Board received a telefax which was a 
statement signed by a VA psychiatrist, dated in October 2007.  
The psychiatrist stated that the veteran was being followed 
for his psychiatric problems and that he has been stable on 
present medications and sober for the last 4 years.  It was 
noted that he was managing his money without any problems.  
It was also reported that the veteran continued to come in 
for injections every two weeks.  The psychiatrist stated that 
the veteran was competent to handle his own money.  

The veteran has not waived RO consideration of the October 
2007 statement from his VA psychiatrist.  See 38 C.F.R. 
§ 20.1304(c) (2007).  Further, in view of the nature of the 
psychiatrist's opinion, the length of time that has elapsed 
since the veteran was last fully examined for this purpose by 
VA, and since the November 2000 VA hospital record is the 
most recent treatment record in the file, the Board believes 
that a current VA examination should be conducted.  The 
veteran's recent VA treatment records should also be 
obtained.

Finally, in May 2004 the veteran stated that he was paying 
his bills with his Social Security check.  On remand, the 
RO/AMC should ask that the veteran indicate whether or not he 
is receiving disability benefits from the Social Security 
Administration (SSA), and if so, make arrangements to obtain 
the SSA decision and associated medical records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for 
schizophrenia from the VA Medical Center 
in Decatur, Georgia, dated since November 
2000.  

2.  Ask the veteran to indicate whether 
or not he is receiving disability 
benefits from the Social Security 
Administration (SSA).  If so, make 
arrangements to obtain the SSA decision 
and related medical records. 

3.  Arrange for the veteran to be 
interviewed in person by a VA field 
examiner for the purpose of obtaining 
information regarding his current living 
circumstances and social and occupational 
adjustment.  The field examiner should be 
provided with a copy of this remand.

4.  Schedule a VA psychiatric examination 
of the veteran for the purpose of 
ascertaining the severity of his 
schizophrenia and determining whether 
such disorder renders him incompetent for 
VA purposes.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated special studies must be 
conducted.  

The examiner should describe in detail 
all manifestations of schizophrenia and 
assign an appropriate diagnosis, 
including a Global assessment of 
Functioning (GAF) score on Axis V.  The 
examiner should express an opinion as to 
whether the veteran, because of the 
schizophrenia, has or lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds, 
without limitation.  

The opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case which 
includes citation to 38 C.F.R. § 3.655, 
if indicated, and consideration of all 
evidence received since the issuance of 
the statement of the case in April 2005.  
The veteran should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

